Case 1:19-cv-12048-IT Document 1-14 Filed 10/01/19 Page 1 of 3




                    EXHIBIT 12
               Governor’s Declaration of Emergency
          Case 1:19-cv-12048-IT Document 1-14 Filed 10/01/19 Page 2 of 3


                                             OFFICE OF THE GOVERNOR
                                    COMMONWEALTH OF MASSACHUSETTS
                                        STATE HOUSE • BOSTON,    MA 02133
                                                    (617) 725-4000




CHARLES D. BAKER                                                              KARYN E. POLITO
    GOVERNOR                                                                 LIEUTENANT GOVERNOR

                    GOVERNOR'S DECLARATION OF EMERGENCY



        WHEREAS, the federal Centers for Disease Control and Prevention (CDC), the federal
Food and Drug Administration (FDA), and state and local health departments nationally are
investigating a multistate outbrealc ofsevere lung disease associated with the use of vaping
products including but not limited to e-cigarettes;

        WHEREAS, as ofSeptember 19, 2019, the CDC had confamed 530 cases across 38
states and U.S. territories, including seven fatalities in six different states;

       WHEREAS, all rep01ied cases have a history ofvaping and have indicated a history of
using vaping products containing tetrahydrocannabinol (THC), nicotine, or a combination of
THC and nicotine;

        WHEREAS, vaping products use an e-liquid that may contain nicotine, THC and/or
cannabinoid oils, in addition to a combination offlavoring, propylene glycol, vegetable glycerin,
and other ingredients and may also contain toxic chemicals such as f01maldehyde, acrolein,
ac:rylonitrile, propylene oxide, crotonaldehyde and acetaldehyde, as well as metal patiicles such
as nickel, lead, and chromium, which can be inhaled into the lungs;

       WHEREAS, although the recent outbreak is associated with vaping products, the specific
cause ofthis disease is unknown;

        WHEREAS, cases ofvaping-associated pulmonary disease show diverse symptoms and
signs oflung injury, including cough, chest pain, shortness ofbreath, low levels ofblood oxygen,
abn01mal chest X-rays or CT scans, and pathologic evidence of damage to lung tissue that can be
severe;

       WHEREAS, nationally from 2017 to 2018 vaping use among youth has increased 78%
ainong high school students and 48% among middle school students and the total number of
children who are currently vaping rose to 3.6 million in 2018;

        WHEREAS, in December 2018, the United States Surgeon General Jerome Adams
officially declared vaping among youth in the United States an epidemic;



                                                1
Case 1:19-cv-12048-IT Document 1-14 Filed 10/01/19 Page 3 of 3




                              2
